Exhibit 10.24


FIRST AMENDMENT TO FACILITATION FEE AGREEMENT
THIS FIRST AMENDMENT TO FACILITATION FEE AGREEMENT (this “First Amendment”) is
to be effective for all purposes as of February ___, 2019, by and between Black
Creek Exchange LLC, a Delaware limited liability company (“BCX Sponsor”) and
Black Creek Diversified Property Advisors LLC, a Delaware limited liability
company (“DPF Advisor”).
RECITALS:
A. BCX Sponsor and DPF Advisor are parties to that certain Facilitation Fee
Agreement dated August 13, 2018 (the “Original Agreement”), pursuant to which
BCX Sponsor pays to DPF Advisor a Facilitation Fee in consideration for DPF
Advisor’s payment of Facilitation Costs. All terms used herein and not otherwise
defined herein will have the meanings set forth in the Original Agreement.
B. In connection with the Offerings, the Dealer Manager and the BCX Sponsor
intend to enter into a Selected Dealer Agreement (the “Selected Dealer
Agreement”) with Ameriprise Financial Services, Inc. (“Ameriprise”). As a
condition to Ameriprise’s willingness to enter into such Selected Dealer
Agreement, Ameriprise requires that BCX Sponsor and the Dealer Manager enter
into a Cost Reimbursement Agreement (the “Cost Reimbursement Agreement”) with
American Enterprise Investment Services, Inc. (“AEIS”), an affiliate of
Ameriprise.
C. Pursuant to, and as more particularly set forth in, the Cost Reimbursement
Agreement, the Dealer Manager is required to pay a Dealer Manager Servicing Fee
(the “Dealer Manager Servicing Fee”) to AEIS.
D. BCX Sponsor and DPF Advisor now wish to amend the Agreement to address
payment of the Dealer Manager Servicing Fee.
NOW THEREFORE, in consideration of the mutual covenants set forth herein and for
other good and valuable consideration, the receipt whereof and sufficiency of
which are hereby acknowledged, BCX Sponsor and DPF Advisor hereby agree as
follows:
1.Dealer Manager Servicing Fee. The Dealer Manager Servicing Fee will constitute
part of the Facilitation Costs which are intended to be covered by the
Facilitation Fee, and DPF Advisor agrees to fund the Dealer Manager to the
extent necessary for the Dealer Manager to fulfil its obligations to pay the
Dealer Manager Servicing Fee under the Cost Reimbursement Agreement.
2.    Ratification. As amended hereby the Agreement is hereby ratified and shall
remain in full force and effect.
3.    Entire Agreement; No Amendment. This First Amendment constitutes the
entire agreement and understanding between the parties with respect to the
subject of this First Amendment and shall supersede all prior written and oral
agreements concerning this subject matter. This First Amendment may not be
amended, modified or otherwise changed in any respect whatsoever except by a
writing duly executed by authorized representatives of BCX Sponsor and DPF
Advisor. Each




--------------------------------------------------------------------------------

Exhibit 10.24


party acknowledges that it has read this First Amendment, fully understands all
of this First Amendment’s terms and conditions, and executes this First
Amendment freely, voluntarily and with full knowledge of its significance. Each
party to this First Amendment has had the opportunity to receive the advice of
counsel prior to the execution hereof.
4.    Counterparts. This First Amendment may be executed in multiple
counterparts, each of which shall be an original but all of which together shall
constitute but one and the same agreement. The parties agree that signatures
transmitted electronically via pdf attachment shall be binding as if they were
original signatures.
5.    Further Assurances. Each party shall execute and deliver to the other all
such further instruments as may be reasonably requested to make effective any
provision of this First Amendment.
6.    Captions/Pronouns. All titles or captions contained in this First
Amendment are inserted only as a matter of convenience and for reference and in
no way define, limit, extend, or describe the scope of this First Amendment or
the intent of any provision in this First Amendment. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, and
neuter, singular and plural, as the identity of the party or parties may
require.
7.    Severability. In case any one or more of the provisions contained in this
First Amendment or any application thereof shall be invalid, illegal or
unenforceable in any respect, such provision shall be reformed and enforced to
the maximum extent permitted by law. If such provision cannot be reformed, it
shall be stricken and the validity, legality and enforceability of the remaining
provisions contained herein and other application thereof shall not in any way
be affected or impaired thereby.
8.    Governing Law. This First Amendment was executed and delivered in, and its
validity, interpretation and construction shall be governed by, the laws of the
State of Colorado; provided, however, that causes of action for violations of
federal or state securities laws shall not be governed by this Section.
[Signature Page Follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first set forth above.
BLACK CREEK EXCHANGE LLC, a Delaware limited liability company
By: BCD TRS Corp., a Delaware corporation, its sole member
By: Black Creek Diversified Property Operating Partnership LP, a Delaware
limited partnership, its sole shareholder
By: Black Creek Diversified Property Fund Inc., a Maryland corporation, its
general partner
By:     /s/ Lainie P. Minnick
    Name: Lainie P. Minnick
    Title: Chief Financial Officer
BLACK CREEK DIVERSIFIED PROPERTY ADVISORS LLC, a Delaware limited partnership
By:     Black Creek Diversified Property Advisors Group LLC, its Sole Member
By:     /s/ Evan H. Zucker
    Name: Evan H. Zucker    
    Title:    Manager




[Signature Page to Agreement]